MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
No statement of facts accompanies the record, and for this reason we are not in a position to review his bill of exception which complains of the failure of the court to grant his motion for continuance. Clark v. State, 164 Tex.Cr.R. 271, 298 S.W.2d 828, and 5 Tex.Jur.2d, Sec. 158, p. 249.
His second bill of exception complains of the failure of the court to quash the jury panel because the same were not selected in accordance with the terms of Article 2109, Vernon’s Ann.R.C.S. Section 2 of Article 2109 reads in part as follows i
“To select jurors.—Said commissioners shall select jurors for all the terms of the county court to be held within six. months after the adjournment of the-first week of said court after the dates, first named (last day of December anct the last day of June of each year).. * * * >>
This record does not reflect the date upon which the first week of the July, 1962, term: commenced, and therefore it is not shown that the term at which this case was tried began more than the six months referred torn said article.
Finding no reversible error, the judgment of the trial court is affirmed.